Citation Nr: 0628263	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-16 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an initial rating greater than 20 percent 
for degenerative joint disease of the lumbar spine prior to 
March 2, 2002, and greater than 40 percent after March 2, 
2002. 

2. Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

3. Entitlement to a compensable evaluation for residuals of a 
fracture of the left supraorbital ridge.

4. Entitlement to service connection for left ear hearing 
loss.

5. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals from a brain tumor 
removal, to include left-sided paralysis, headaches, dizzy 
spells and hearing loss, as a result of treatment received 
from a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1980 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. The veteran had a hearing before the 
Board in November 2005 and the transcript is of record.

After the veteran perfected his appeal, a September 2004 
rating decision awarded the veteran an increased rating from 
20 percent to 40 percent for his lumbosacral spine condition, 
effective from March 2, 2002, which was the date of the 
veteran's VA examination. The veteran's claim remains in 
controversy unless the maximum available benefit is awarded. 
See AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the 
claim is still properly before the Board. 


During the pendency of this appeal, the veteran raised 
numerous issues in submitted statements as well as in 
personal testimony before the Board. Specifically, the 
veteran claims he currently has a neck condition, bilateral 
hand numbness, bilateral eye conditions, and severe headaches 
all due to in-service injuries. These issues are not properly 
before the Board and therefore are REFERRED to the RO for 
proper adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's hearing, the veteran testified that he 
has been receiving Supplemental Security Income (SSI) from 
the Social Security Administration (SSA) since 1999, due to 
the disorders on which the current appeal is based. The U.S. 
Court of Appeals for Veterans Claims has held that, where VA 
has notice that the veteran is receiving disability benefits 
from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. 
See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to 
obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records in conjunction with his SSI 
benefits.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the veteran was 
provided with notice in July 2003 and June 2004 of what type 
of information and evidence was needed to substantiate his 
claims. No notice, however, was provided as to the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal. 

The question of the effective date is critical to the 
determination of these claims. Indeed, the veteran is 
specifically appealing a lumbar spine condition with staged 
ratings. In an August 1999 rating decision, the RO initially 
awarded the veteran a 20 percent rating for his lumbosacral 
spine condition. Thereafter, in a September 2004 rating 
decision, the RO increased the rating from 20 percent to 40 
percent, effective from March 2, 2002, due to the VA 
examination findings. Given the other medical evidence that 
existed prior to that date, questions of the appropriate 
effective date are clearly involved in the present appeal and 
therefore must be remanded for proper notice and adjudication 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

In regard to all of the veteran's increased rating claims on 
appeal, the Board notes that the veteran's past examinations 
may not reflect the current severity of his conditions. For 
one, the veteran testified that his lumbar spine condition, 
last examined in June 2004, now results in neurological 
manifestations down his left leg. He also claims the 
residuals of his in-service head fracture, last examined in 
August 2003, has also increased in severity, to include 
massive headaches and dizziness. The August 2003 examiner 
attributed these residuals to the veteran's February 2000 
brain surgery, rather than the in-service head trauma, but 
did not comment on the current severity of the veteran's 
actual service-connected condition. Similarly, the veteran 
also claims his right knee condition has increased in 
severity since the March 2005 VA examination, to include 
increased instability resulting in several falls. 

The outpatient treatment records confirm the veteran's 
claimed symptoms and increased pain, but it is unclear 
whether these symptoms and increased pain are attributable to 
the veteran's service-connected disabilities versus post-
service injuries. The RO should afford the veteran new VA 
examinations to ascertain the current condition of the 
veteran's lumbosacral spine condition, right knee condition, 
and status-post head fracture.

The RO should also take this opportunity to obtain recent VA 
medical records from April 2005 to the present from the VA 
medical centers in St. Albans and Brooklyn, New York. 

38 U.S.C.A. § 1151 Claim

An October 2003 rating decision, in pertinent part, denied a 
claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals from a brain 
tumor removal. In an April 2004 statement, the veteran 
provided his notice of disagreement on the October 2003 
denial of benefits for his "botched surgery." 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
increased ratings for a lumbar spine 
condition, a right knee condition, 
residuals of a head fracture and service 
connection for left ear hearing loss 
including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2. Obtain the veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in St. Albans, 
New York and Brooklyn, New York from April 
2005 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSI benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

4. After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate examinations for 
his lumbosacral spine condition, right 
knee condition, and left supraorbital 
ridge condition. 

In regard to the veteran's spine and right 
knee conditions, the examiner should 
ascertain the current severity of the 
conditions, including any neurological 
manifestations. The examiner must conduct 
all necessary tests to ascertain the 
manifestations, if any, of the veteran's 
conditions. The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered. 

In regard to the veteran's left 
supraorbital ridge, the examiner should 
ascertain the current severity of the 
condition and specifically comment on any 
and all residuals attributable to the 
veteran's in-service head trauma versus 
the veteran's February 2000 brain surgery. 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered. 

5. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

6. Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to 
compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals from a 
brain tumor removal. The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



